Order entered July 23, 2021




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                     No. 05-21-00230-CV

                            IN RE NOE D. FLORES, Relator

            Original Proceeding from the 199th Judicial District Court
                              Collin County, Texas
                      Trial Court Cause No. 429-00005-2019

                                       ORDER
                 Before Justices Osborne, Pedersen, III, and Goldstein1

       Before the Court is relator’s April 9, 2021 petition for writ of mandamus.

We request that real party in interest and respondent file a response, if any, that

addresses the specific issue of relator’s complaints regarding the trial court’s

failure to issue temporary orders for more than 120 days after a hearing, which left

the children in the possession of the maternal grandmother over that same period

without the required statutory findings of “serious, immediate harm” and


1
 J., Goldstein, would not request a response but would deny the petition for writ of mandamus
without prejudice to refiling because the docket sheet entries relied upon by relator are inherently
unreliable notations of the trial court’s rulings upon which to grant mandamus relief. See In re
Latimer, No. 05-14-01099-CV, 2014 WL 4288886, at *1 (Tex. App.—Dallas Aug. 29, 2014,
orig. proceeding).
“significant impairment.” The response shall be filed within TWENTY DAYS of

this order.

      Also before the Court is relator’s July 12, 2021 motion to give precedence to

the petition for writ of mandamus. We GRANT the motion.



                                            /s/   LESLIE OSBORNE
                                                  JUSTICE